21 N.Y.2d 967 (1968)
The People of the State of New York, Respondent,
v.
Louis J. Costello, Appellant.
The People of the State of New York, Respondent,
v.
Louis G. Marangelo, Appellant.
Court of Appeals of the State of New York.
Argued February 29, 1968.
Decided April 10, 1968.
Henry B. Rothblatt, Richard T. Farrell and Emma Alden Rothblatt for appellants.
Frank S. Hogan, District Attorney (Michael Juviler and H. Richard Uviller of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
In each action: Judgment affirmed; no opinion.